DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/270,571, Full Moment Connection Collar Systems, filed on February 7, 2019.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on January 28, 2021 is acknowledged.  Claims 11-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,941,985 to Simmons.
Simmons ‘985 discloses a full moment column collar (Fig. 3) comprising: four collar flange assemblies (24), each collar flange assembly including an upper transverse element, a lower transverse element, and a bridging component connecting the upper and lower transverse elements, and four collar corner assemblies (16), each collar corner assembly including first and second expanses defining a corner and a standoff portion (20) extending from the corner, the standoff portion having a distal T-shaped structure (20 – top portion), wherein each collar corner assembly is configured to connect tow adjacent collar flange assemblies, and each collar corner assembly has a mult-axis alignment structure (Y-shaped structure) extending from a bottom end portion for vertically positioning a lower transverse element of a respective collar flange assembly.

Regarding claim 5, Simmons ‘985 disclose wherein the alignment structure is configured to align a lower transverse element of a respective collar flange assembly along a Z axis and an axis perpendicular to the z axis.
Regarding claim 8, Simmons ‘985 discloses wherein each alignment structure is formed out of the respective collar corner assembly.
Regarding claim 9, Simmons ‘985 discloses wherein each collar corner assembly is configured to connect two adjacent collar flange assemblies via two set of bolts (26).
Regarding claim 10, Simmons ‘985 discloses wherein the collar includes no more than twenty four bolts (8 each corner).

Allowable Subject Matter
Claims 3-4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the prior art fails to disclose wherein the alignment structure has a graduated surface descending from the planar top face.
	Claim 4 is objected as depending on objected claim 3.

	Claim 7 is objected as depending on objected claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,941,985 – same invention
U.S. Patent Publication No. 2008/0295443
U.S. Patent Publication No. 2003/0041549
U.S. Patent Publication No. 2005/0055954


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 3, 2021